Citation Nr: 1114281	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  10-26 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a left eye disability.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that determined that new and material evidence had not been received to reopen a previously denied service connection claim for a left eye disability.


FINDINGS OF FACT

1.  In a June 1951 rating decision, the RO denied the Veteran's service connection claim for a left eye disability; the Veteran was notified of the decision and of his appellate rights but he did not timely perfect an appeal.

2.  In a January 1953 rating decision, the RO determined that new and material evidence had not been received to reopen the service connection claim for a left eye disability.

3.  The evidence received since the last final denial does not relate to an unestablished fact necessary to substantiate the service connection claim for a left eye disability.


CONCLUSIONS OF LAW

1.  A June 1951 rating decision that denied service connection for a left eye disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  A January 1953 rating decision that determined that new and material evidence had not been received to reopen a service connection claim for a left eye disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

3.  The evidence received since the last final denial is not new and material; and the requirements to reopen the Veteran's service connection claim for a left eye disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, where the appellant files a claim to reopen a previously denied service connection issue, the appellant must be supplied with notice of the evidence and information necessary to reopen the claim for service connection, the evidence and information necessary to establish entitlement to the underlying claim, and a description of the exact reasons for the previous denial of the claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, in a February 2009 letter, the RO explained that the Veteran was previously denied service connection for a left eye disability in June 1951 and that that decision had become final.  The RO also explained that new and material evidence was necessary to reopen the Veteran's claim and explained why the claim was previously denied.  Although the RO did not cite to the January 1953 rating decision in that letter, the basis of the denial in January 1953 was that new and material evidence had not been received.  The merits of the claim were discussed in the June 1951 rating decision.  The Board further notes that, in the June 2009 rating decision, the RO informed the Veteran that his claim was again denied in January 1953.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains service treatment records, VA medical evidence, private medical evidence, and lay statements.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  
The Board notes that an etiological opinion has not been obtained in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

There is, however, an exception when, as here, there is a petition to reopen a previously denied, unappealed claim.   According to 38 C.F.R. § 3.159(c)(4)(iii), there is no obligation to provide an examination for a medical nexus opinion unless and until there is new and material evidence to reopen the previously denied, unappealed claim.  Under the circumstances here, there is no need to remand for additional eye work-up to determine its etiology as new and material evidence has not been received, as indicated below.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.
To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously- adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Applicable here, "new" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In a June 1951 rating decision, the RO denied, in pertinent part, the Veteran's service connection claim for a left eye disability.  Evidence then of record included the Veteran's service treatment records, VA medical evidence, private medical evidence, and lay statements.  Service records show that, at induction, the Veteran's vision was 20/20, bilaterally.  According to a December 1942 record, the Veteran accidentally sustained a chemical burn on his left ear.  It was noted that, as he was pouring lye into a drain, it splashed on his left ear and anterior chest.  No reference or treatment to the left eye was noted.  His separation report dated in November 1945 indicates that the Veteran's vision was 20/20, bilaterally.   

In a May 1951 statement, the Veteran indicated that he was hit in his left eye with a rifle in March 1944.   In another May 1951 statement, E.U.D., the Veteran's fellow servicemember, indicated that in early March 1945, while serving in the Army Air Force with the Veteran, he accidently struck the Veteran in the left eye with the butt of his rifle.  He indicated that the hit was a solid blow and caused the Veteran's eye to become red.
According to an additional May 1951 letter, the Veteran's eyes were examined by his private physician, E.F.E., M.D.  According to the letter, the Veteran reported that he was accidentally hit in the left eye with a rifle during service.  Examination showed mild lens changes and some vitreous opacities producing moderate cloudiness.  Left eye diagnosis was hyperiopia with lens changes and multiple vitreous opacities.   Dr. E.F.E indicated that "[i]t is highly possible, due to the injury this man sustained, that the above condition could have been brought about."   

In a September 1951 letter, the Veteran expressed his desire to appeal the June 1951 rating decision; however, his formal appeal was not received until September 1952, which was beyond the time limit for filing an appeal.  Nevertheless, the RO essentially considered the Veteran's request as a claim to reopen.

A private discharge summary report was received in September 1952.  The report reflects hospital treatment from February to March 1952 for uveitis in the left eye.  Final diagnosis was chorioretinitis of the left eye.  In October 1952, the Veteran appeared before the rating board.

In a January 1953 rating decision, the RO determined that new and material evidence had not been received to reopen the service connection claim for an eye disability.  Specifically, the RO indicated that the newly submitted evidence did not indicate that the Veteran's eye disability was incurred in service or in any way related to service.  The Veteran was notified of the decision and of his appellate rights but he did not initiate an appeal.  The January 1953 rating decision therefore became final.

Thereafter, in December 2008, the RO received the Veteran's request to reopen his service connection claim for a left eye disability and the RO denied such request in a June 2009 rating decision, the rating decision here on appeal.     

On review, the Board finds that new and material evidence has not been received to reopen the service connection claim for a left eye disability.  In this regard, evidence received since the last final decision includes private medical evidence, VA medical evidence, a copy of a newspaper article, and the Veteran's contentions.

The majority of the private medical records received since the last final decision are duplicates of previously considered evidence and are therefore not considered new.  The remaining private medical evidence received since the last final decision is new, however it is not material in that it does not relate to an unestablished fact necessary to substantiate the claim.  This evidence shows treatment for left eye disability but does not show any relationship between the eye disability, diagnosed many years after discharge, and service.

Likewise, the VA medical evidence received since the last final decision is new, however, it is not material.  This evidence merely shows current left eye treatment and does not raise the reasonable possibility of substantiating the service connection claim.

As indicated, the Veteran's previous contention was that his current left eye disability is related to a chemical burn and/or an injury from a rifle during service.  Recently, however, in his December 2008 claim, he has asserted a new theory of entitlement.  Specifically, he asserts that toxoplasmosis of his left eye, diagnosed in 1952, may be related to the handling of a dog while stationed in the Philippines.  In support of his claim, he submitted a newspaper article titled, "War Casualty and Master," that apparently shows a picture of him and his dog.  In any event, the Board notes that a new theory of entitlement does not constitute a new claim.  See Velez v. Shinseki, 23 Vet. App. 199, 206 (2009) (The Board is required to consider all issues raised either by the claimant or by the evidence of record.); see also Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Significantly, the newly received evidence does not suggest a nexus between toxoplasmosis of the left eye, diagnosed many years after discharge, and service.  

Accordingly, in light of the above, the Board finds that the newly received evidence is not material and does not raise a reasonable possibility of substantiating the service connection claim for a left eye disability.  Thus, new and material evidence has not been received to reopen the Veteran's service connection claim for a left eye disability.


ORDER


New and material evidence has not been received to reopen the service connection claim for a left eye disability.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


